             Case 2:19-cv-01664-SJF-SIL Document 33 Filed 08/05/19 Page 1 of 2 PageID #: 568
                                                           LAW OFFICES OF
                                                      THOMAS F. LlOTTI, LLC
                                                   600 OLD COUNTRY ROAD - SUITE 530
                                                     GARDEN CITY, NEW YORK 11530

                                                        TELEPHONE: (516) 794-4700
                                                         FACSIMILE: (516) 794-2816
                                                          WEBSITE: www.tliottLcom
THOMAS F. LlOTTI<>


LUCIA MARIA CIARAVINO.                                                                                 JEAN LAGRASTA
SARA V. SALMERON                                                                                       ELLEN LUXMORE
.Also Admitted in CT                                                                                   Paralegals



KATURIA D'AMATO
                                                                         August 5,2019
Of Counsel



             Sent via ECF only
             Honorable Sandra J. Feuerstein
             United States District Judge
             Eastern District of New York
             100 Federal Plaza, Courtroom 820
             Central Islip, New York 11722


                       Re:        Patricia Cummings v. The City of New York, et al.
                                  Docket No. 19 CV 01664 {SlFl (SILl
             Dear Judge Feuerstein:

                    Our office represents the Plaintiff, Patricia Cummings (Plaintiff), with regard to the
             above referenced matter.

                    I write to you in response to the City Defendant's letter dated July 22,2019, and with
             respect to the motions to dismiss that have been filed on behalf of some of the Defendants in
             this matter, to wit: Andre Perry and The Hechinger Report; Lenard Larry McKelvey; The City
             of New York and the DOE Defendants; and Ben Chapman and New York Daily News.

                    It is not the Plaintiff's intention to have any of the motions to dismiss be decided
             without opposition. The procedural history of this case is extremely complex. The Plaintiff
             commenced a civil action on January 10,2019, in the Supreme Court in the County of Suffolk,
             where she resides. On February 19, 2019, our office received the City Defendants' Demand for
             a Complaint, and on that same date, our office received the City Defendant's a Demand for a
             Change ofVenue from Suffolk County to New York County, inter alia, on the ground that Suffolk
             County is an improper county for venue. Plaintiff did not consent to the demand, and the City
             Defendants purchased an index number in New York County Supreme Court and moved for
             a change of venue under CPLR §§§ 504(2) (3), and 511(a) and (b). The Plaintiff opposed said
             motion.
                    On or about March 22, 2019, our office received and additional notice of the City
             Defendants' Notice of Removal to Federal Court transferring the case to the United States
             Eastern District ofN ew York. Thereafter, on April 2, 2019, the Plaintiff's counsel was contacted
             by the City Defendants' counsel requesting consent to a further transfer of the matter to the
             United States Southern District of New York; the Plaintiff refused to consent to the transfer.
             As such, on or about April 4, 2019, the City Defendants moved via letter motion to change
                                                                   1




<>Fellow, American Board of Criminal Lawyers
Case 2:19-cv-01664-SJF-SIL Document 33 Filed 08/05/19 Page 2 of 2 PageID #: 569



venue to the United States Southern District of New York The Plaintiff opposed this
application by filing a letter response in opposition on April 10, 2019. To date, a decision on
the Defendants' request to transfer the case to the United States Southern District ofN ew York.
has not been made. The parties received noticed of an initial conference in this matter, which
is scheduled before Your Honor for Wednesday, September 18, 2019, at 11:15 am.
       Our office was unsure if it was the Court's intention to first address the transfer
application and/or establish a motion briefing schedule at the initial conference, since it was
our understanding that these dispositive motions could not be determined until the proper
venue was established. Moreover, in any event, the Plaintiff would require some additional
time to respond to each individual motion, as they were all filed and received by the Plaintiff
on the same date. Unfortunately, I have been out of the state, and I am just recently returning
to the office to address these matters. I have not previously had an opportunity to
communicate with respective counsel for the Defendants or the Court on these issues.
        Among other factors, there should be consideration of any prejudice to the parties. In
this instance, should the Plaintiff be afforded some additional time to submit its opposition
papers, there would be no prejudice to the Defendants; however, the prejudice to the Plaintiff
in considering these applications without opposition would be immense. It is well held that
Courts prefer, whenever possible, to resolve disputes on their merits rather than on the basis
of procedural technicalities. See. SHCv. Huro Sec. Fund, No. 98-CV-7347, 2009 U.S. Dist. LEXIS
76590, 2009 WL 2709316, at 4 (S.D.N .Y. Aug. 27, 2009) ("Strong public policy favors resolving
disputes on the merits.") (quoting. Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 172 (2d Cir.
2001)).
       Based on the foregoing, if this Court is inclined to have these motions briefed prior to
deciding the transfer application, the Plaintiff would respectfully request until September 10,
2019, to serve respective counsel for the Defendants with Plaintiffs opposition papers.
       Thank you for your attention and courtesies.


                                                   . Rjfr!ctfUllY,

                                              ~oif~----·
                                               Thomas F. Liotti
cc1 All Counsel via ECF




                                               2
